Citation Nr: 0301898	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-05 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  

(The issues of service connection for vertigo and itching of 
the ears will be the subject of a later decision.)  




REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services






ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to June 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the RO.  

This case was before the Board in March 2001 and was remanded 
for additional development.  

Following the March 2001 Board decision, the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating, effective on April 5, 1999.  

Finally, the Board notes that it is undertaking further 
development on the issues of service connection for vertigo 
and itching of the ears pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  Therefore, these issues will be the 
subject of a later decision.  




FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran currently is not shown to have a hearing loss 
definable as a disability pursuant to applicable VA law and 
regulation.  



CONCLUSION OF LAW

The veteran's claim of service connection for a bilateral 
hearing loss must be denied by operation of law.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the veteran's service medical records 
shows that, in September 1972, the veteran underwent an 
examination for the Navy/Marine College Program, prior to the 
veteran's active service.  Audiology testing revealed the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
X
10
LEFT
20
5
20
X
10

In April and July 1974, the veteran underwent further 
audiology examination revealing the following puretone 
thresholds in both instances:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
5
5
5
X
5

The veteran again underwent audiology testing in January 
1975, which revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
5
0
5
5
10

Audiology testing in May 1978 revealed the veteran's puretone 
thresholds to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
20
10
LEFT
15
15
20
15
20

In addition, the veteran underwent audiology testing in May 
and November1979.  Results of the May 1979 testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
14
10/5
10
15
15
LEFT
5
5
20
15
25

The test results of the November 1979 showed puretone 
thresholds to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15

10/5

15
LEFT
5
5
15
15
20

Finally, the veteran's discharge audiology examination shows 
puretone thresholds to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
20
25
LEFT
20
5
20
20
25

Following service, the veteran underwent an audiology 
examination at the Mid-Maine Medical Center in October 1992.  

The veteran had complaints of having vertigo and constant 
tinnitus and reported having had exposure to noise and having 
suffered two head injuries many years ago.  Puretone 
thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
25
LEFT
5
5
15
25
25

Although it is unclear exactly which test the physician used 
for speech discrimination, the scores were 100 percent in 
both ears.  

The physician reported that puretone thresholds for the left 
ear were normal for frequencies 250 to 4000 Hertz and, for 
the right, the puretone thresholds were normal for 
frequencies 250 to 2000 Hertz and that he exhibited a mild 
impairment for the 3000 Hertz frequency.  He further stated 
that speech discrimination scores were excellent in both ears 
and that the veteran exhibited normal middle ear function.  
His acoustic reflexes were present, but were elevated.  

The VA medical records, dated from July 1999 to March 2002, 
show treatment for a bilateral hearing loss and tinnitus.  

In a June 2000 letter, Dr. Raisen, after an examination, 
diagnosed the veteran as having a right eustachian tube 
dysfunction, bilateral tinnitus and vertigo.  

In June 2001, the veteran underwent a VA examination.  The 
veteran had complaints of bilateral hearing loss and 
tinnitus.  The veteran's puretone thresholds, using air 
conduction, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
17
12
15
30
20
LEFT
15
2
10
20
30

The veteran's puretone thresholds in the left ear, using bone 
conduction, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
X
X
X
X
LEFT
5
0
15
20
25

Speech discrimination scores were 100 percent in both ears.  

The VA examiner stated that the veteran had normal hearing in 
both ears for rating purposes and for non-rating purposes, 
the veteran had mild sensorineural hearing loss at 3000 Hertz 
and moderate at 8000 Hertz in the right ear and mild 
sensorineural hearing from 4000 to 6000 Hertz in the left 
ear.  All other hearing thresholds were normal and speech 
recognition scores were excellent.  

In the July and September 2001 addenda, the examiner added 
that, due to the documented hearing decline in service, his 
military occupation, and the configuration of the hearing 
loss, it was highly likely that at least part of the 
veteran's hearing loss was related to his military service.  

Furthermore, in a December 2001 addendum, the examiner also 
opined that the veteran's tinnitus was also likely related to 
his hearing loss, but was unable to give an opinion regarding 
the vertigo.  

In February 2002, the veteran underwent another VA 
examination.  Upon examination, the examiner stated that the 
veteran was without nystagmus, had a negative fistula test, 
and experienced no imbalance. The examiner noted that there 
was no tenderness in the mastoid or temporomandibular joint 
and that the remainder of the ear, nose, and throat 
examination was unremarkable.  

The examiner opined that the veteran had a high frequency 
sensorineural threshold shift that was not present upon his 
induction to service and that his hearing loss associated 
with the tinnitus, was incurred while on active duty.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the January 2000 Statement of 
the Case and April 2002 Supplemental Statement of the Case, 
as well as the March 2001 letter issued during the pendency 
of the appeal, the veteran and his representative have been 
advised of the law and regulations governing his claim, and 
have been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Furthermore, this case was remanded in March 2001 for 
additional development and the veteran underwent a VA 
examination in conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2002).  

Moreover, where a veteran served 90 days or more during a 
period of war, and an organic disease of the nervous system, 
such as sensorineural hearing loss, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

In addition, the Board notes that hearing acuity is not 
considered impaired for purposes of an award of service 
connection unless audiometric test results, including speech 
recognition scores, have reached a certain level.  The 
provisions of 38 C.F.R. § 3.385 (2002) provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

According to the medical evidence of record, the veteran 
currently is not shown to suffer from a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  

Although the Board acknowledges that the veteran's hearing 
acuity decreased in service and that he currently suffers 
from some degree of hearing loss that has been linked to his 
military service, the veteran's impairment does not rise to 
the level of disability required by VA regulations for the 
grant of service connection.  

In this regard, audiology tests performed throughout the 
course of this appeal do not show puretone thresholds of at 
least 40 decibels or higher in one frequency or 26 decibels 
or higher in at least three frequencies.  Moreover, the 
medical evidence shows that the veteran's speech 
discrimination scores have been excellent at 100 percent in 
both ears.  Similarly, the June 2001 VA examiner specifically 
stated that for VA rating purposes, the veteran had normal 
hearing in both ears.  

Therefore, although the Board is sympathetic to the veteran's 
position, especially given the above-stated opinions, the 
Board is bound by the regulations and must deny the veteran's 
claim for service connection for bilateral hearing loss by 
operation of law.  



ORDER

The claim of service connection for a bilateral hearing loss 
is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

